--------------------------------------------------------------------------------


 
EXHIBIT 10.27




SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH MIDAMERICAN ENERGY HOLDINGS COMPANY
NAMED EXECUTIVE OFFICERS and directors


MidAmerican Energy Holding Company’s (“MEHC”) continuing named executive
officers each receive an annual base salary and participate in health insurance
and other benefit plans on the same basis as other employees, as well as certain
other compensation and benefit plans described in MEHC’s Annual Report on Form
10-K.


The named executive officers are also eligible to receive a cash incentive award
under MEHC’s Performance Incentive Plan (“PIP”). The PIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid prior to year-end. In addition to the PIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. Messrs. David L. Sokol and Gregory E. Abel have not been granted cash
performance awards in the past five years. Messrs. Patrick J. Goodman, Douglas
L. Anderson and Ms. Maureen E. Sammon are participants in MEHC’s Long-Term
Incentive Partnership Plan (“LTIP”). Messrs. David L. Sokol and Gregory E. Abel
do not participate in the LTIP. A copy of the LTIP is attached as Exhibit 10.71
to the MidAmerican Annual Report on Form 10-K for the year ended December 31,
2004, and incorporated by reference herein. Base salary for continuing named
executive officers for MEHC’s fiscal year ending December 31, 2007, is shown in
the following table:


 
Name and Title
 
 
Base Salary
 
 
David L. Sokol
Chairman and Chief Executive Officer
 

$


850,000

 
 
Gregory E. Abel
President and Chief Operating Officer
 

$


775,000

 
 
Patrick J. Goodman
Senior Vice President and Chief Financial Officer
 

$


320,000

 
 
Douglas L. Anderson
Senior Vice President and General Counsel
 

$


291,500

 
 
Maureen E. Sammon
Senior Vice President, Human Resources, Information Technology and Insurance
 

$


191,000

 



Messrs. David L. Sokol and Gregory E. Abel are directors of MEHC, but do not
receive additional compensation for their service as directors other than what
they receive as employees of MEHC. The other members of the MEHC board of
directors do not receive compensation for their service as directors.



--------------------------------------------------------------------------------